     Case 1:00-cr-00977-JGK Document 159 Filed 06/10/20 Page 1 of 10



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
────────────────────────────────────
UNITED STATES OF AMERICA

          - against -                           00cr977 (JGK)

KEVIN ALLER,                                    ORDER

                    Defendant.
────────────────────────────────────
JOHN G. KOELTL, District Judge:

     The Court has received the attached letter from the

defendant. The Government should respond by June 19, 2020. The

defendant may reply to the Government’s responses to the

defendant’s motion for compassionate release by June 29, 2020.

It is not helpful for the defendant to file additional filings

outside the schedule determined by the Court because it simply

delays the disposition of the numerous filings that the

petitioner has already made. Chambers will mail a copy of this

order to the defendant.

SO ORDERED.

Dated:    New York, New York
          June 10, 2020              ____   /s/ John G. Koeltl ____
                                             John G. Koeltl
                                       United States District Judge
Case 1:00-cr-00977-JGK Document 159 Filed 06/10/20 Page 2 of 10
Case 1:00-cr-00977-JGK Document 159 Filed 06/10/20 Page 3 of 10
Case 1:00-cr-00977-JGK Document 159 Filed 06/10/20 Page 4 of 10
Case 1:00-cr-00977-JGK Document 159 Filed 06/10/20 Page 5 of 10
Case 1:00-cr-00977-JGK Document 159 Filed 06/10/20 Page 6 of 10
Case 1:00-cr-00977-JGK Document 159 Filed 06/10/20 Page 7 of 10
Case 1:00-cr-00977-JGK Document 159 Filed 06/10/20 Page 8 of 10
Case 1:00-cr-00977-JGK Document 159 Filed 06/10/20 Page 9 of 10
Case 1:00-cr-00977-JGK Document 159 Filed 06/10/20 Page 10 of 10
